





Exhibit 10.11C




CONFIDENTIAL SETTLEMENT AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Confidential Settlement Agreement and General Release of All Claims
(hereinafter, “Settlement Agreement”) dated as of February 14, 2018, is entered
into by and among Banc of California, Inc., a Maryland corporation (the
“Corporation”), and Banc of California, N.A., a national banking association, on
the one hand (the “Bank” and collectively, the “Defendants”), and on the other
hand, Jeffrey T. Seabold (“Plaintiff” and, together with the Defendants, the
“Parties”).
RECITALS
WHEREAS, on September 5, 2017, Plaintiff provided the Defendants with his Notice
of Termination for Good Reason (“Termination Date”) pursuant to Section 4(d) of
his Amended and Restated Employment Agreement dated April 1, 2015 by and between
Plaintiff and Bank, as amended by that First Amendment dated January 1, 2016 (as
amended, the “Employment Agreement”);
WHEREAS, on September 5, 2017, Plaintiff filed an action in the Superior Court
of the County of Los Angeles, entitled Jeffrey T. Seabold v. Banc of California,
Inc., et al., Case No. BC674694 (the “Action”);
WHEREAS, in the Action, Plaintiff has asserted causes of action for (i) breach
of the Employment Agreement; (ii) breach of the Employment Agreement arising
from wrongful refusal to pay bonuses; (iii) breach of the implied covenant of
good faith and fair dealing; (iv) wrongful termination in violation of public
policy and whistleblower laws; (v) failure to pay compensation due upon
termination; and (vi) unfair competition under Bus. & Prof. Code §§17200 et
seq.;
WHEREAS, Plaintiff contends that had the Action continued, Plaintiff would have
sought leave to amend his complaint to include specific causes of action,
including without limitation, defamation, harm to reputation, retaliation,
intentional infliction of emotional distress, negligent infliction of emotional
distress and negligent supervision, training, hiring and retention;
WHEREAS, Plaintiff further contends that, had the Action continued, Plaintiff
would have sought leave to amend his complaint to include causes of action
related to his Class B Shares issued by the Corporation;
WHEREAS, based on the causes of action alleged in the Action, and the causes of
action that would have been included in an amended complaint as set forth above,
Plaintiff has claimed lost earnings, lost future earnings and other employment
benefits, reimbursement of his legal fees; compensatory damages, including for
emotional distress, humiliation, embarrassment and mental anguish; punitive
damages; waiting time penalties under Section 203 of the California Labor Code;
and restitution or other monetary relief for the harm he has allegedly suffered
as result of the Defendants’ allegedly unfair and unlawful business practices;





--------------------------------------------------------------------------------




WHEREAS, Defendants have denied any liability in their pleadings in the Action;
WHEREAS, Plaintiff acknowledges that, except for (i) the severance benefits set
forth in Section 5(a) of the Employment Agreement and (ii) alleged unpaid
bonuses, both of which are in dispute as alleged in the Action, as of the
Termination Date, Plaintiff was paid all wages he earned, was provided all
benefits to which he was entitled, and was reimbursed for all properly incurred
business expenses under Defendants’ policies and procedures;
WHEREAS, Plaintiff timely elected continuation coverage and has been paying
out-of-pocket for health benefits for himself and his dependent family members
effective as of October 1, 2017 pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”);
WHEREAS, following mediation, the Parties settled their dispute in a settlement
reflected in that certain Short-Form Settlement Agreement dated as of January
19, 2018 (the “Short-Form Agreement”);
WHEREAS, the parties agreed in the Short-Form Agreement to work in good faith to
finalize the terms set forth in the Short-Form Agreement in a long-form
settlement agreement failing which the Short-Form Agreement would be final and
binding, with payment due on February 16, 2018; and
WHEREAS, the parties intend this Agreement to be the long-form settlement
agreement contemplated in the Short-Form Agreement.
THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged, the Parties agree as follows:
1.Termination Date. The Parties agree that on the Termination Date, Plaintiff’s
employment with the Bank terminated, and Plaintiff relinquished any and all
titles, positions and appointments Plaintiff held with the Defendants or any
company controlled by, controlling, or under common control with the Bank (an
“affiliate”), whether as an officer, director, employee, trustee, committee
member or otherwise. Plaintiff agrees to execute any documents reasonably
requested by Defendants or any affiliate, in connection with the relinquishment
of such title, positions and appointments.
2.No Admission of Liability or Wrongdoing. The Parties are entering into this
Settlement Agreement to avoid the time and expense involved with litigation. The
Parties acknowledge and agree that neither this Settlement Agreement nor any
conduct, acceptance, payments or benefits provided to either Party under the
terms of this Settlement Agreement constitutes an admission of liability by any
of the Parties for any purpose.
3.Consideration. In consideration for Plaintiff: (i) signing and delivering to
Counsel for the Defendants this Settlement Agreement, and (ii) a dismissal with
prejudice of the Action (in the form attached hereto as Exhibit A), and in
consideration for both Parties complying with their contractual obligations as
stated in this Settlement Agreement, the Parties agree that:





--------------------------------------------------------------------------------




(a)As long as (i) the Plaintiff has not exercised his right of revocation during
the Revocation Period under Section 20 below and (ii) Plaintiff has executed a
Request for Taxpayer Identification Number and Certification on IRS Form W-9,
within ten (10) business days of Plaintiff executing this Settlement Agreement:
(1)Defendants shall pay to Plaintiff a lump-sum cash payment of Three Million
Seven Hundred and Fifty Thousand Dollars ($3,750,000);
(2)Defendants shall pay Plaintiff a lump sum in cash equal to the product of (i)
$21.70, such amount being the closing price of Corporation Common Stock on
January 19, 2018 (the "Closing Price") and (ii) 18,601. This equals Four Hundred
and Three Thousand Six Hundred and Forty-One Dollars and Seventy Cents
($403,641.70).
(3)Defendants shall pay Plaintiff a lump sum in cash equal to the product of (i)
the difference between the Closing Price and $13.10 and (ii) 20,000. This equals
One Hundred and Seventy-Two Thousand Dollars ($172,000).
(4)For the avoidance of doubt, the total cash compensation that Defendants will
pay Plaintiff per the terms set forth in this Section 3(a) is Four Million Three
Hundred Twenty Five Thousand Six Hundred and Forty-One Dollars and Seventy Cents
($4,325,641.70). The Parties acknowledge that (i) there are no equity-based
awards outstanding with respect to Plaintiff and (ii) the performance unit
agreement provided to Plaintiff by Defendant on July 12, 2017 was not earned.
(5)Plaintiff represents and warrants that he has incurred not less than $650,000
in attorneys’ fees in connection with the Action and this Settlement Agreement
and claims that he is entitled to recover his attorneys' fees under this
Settlement Agreement. Accordingly, Defendants shall issue a check or make a wire
transfer to Plaintiff’s counsel, Quinn Emanuel, in the amount of $650,000 and
shall reflect this amount on a Form 1099 issued to Plaintiff and to Quinn
Emanuel.
(6)Of the total cash compensation payable to Plaintiff set forth in Section
3(a)(4), the Parties agree that $3,275,641.70 shall represent employee
compensation payable to Plaintiff and shall be reflected on a Form W-2 issued to
Plaintiff. The Parties further agree that the balance of $1,050,000 shall
represent, in the aggregate, (i) Plaintiff’s legal fees, (ii) damages in the
form of humiliation, embarrassment and mental anguish, as pleaded by the
Plaintiff in the Action, (iii) the release by the Plaintiff of claims, rights or
remedies he might have against the Defendants or their affiliates relating to
certain Class B Shares of the Corporation held by him, which claims, rights or
remedies were not released in the Short-Form Agreement, but which are released
in this Agreement, and (iv) such other claims of Plaintiff as do not constitute
employee compensation. Accordingly, the amount of $1,050,000 shall be reflected
on a Form 1099 issued to Plaintiff.
(7)Plaintiff expressly acknowledges that neither Defendants nor their Counsel
warrant or represent the taxability or non-taxability of the consideration
provided for in this Settlement Agreement. Responsibility for taxability or
non-taxability of the payments and/or any other consideration provided to
Plaintiff, and payment of any and all taxes or penalties that may





--------------------------------------------------------------------------------




be imposed as a result of the payments made or other consideration provided
hereunder are solely the responsibility of Plaintiff, and Plaintiff agrees to
indemnify Plaintiff Released Parties (as defined in Section 6(a) below) and hold
Plaintiff Released Parties harmless for all such taxes and penalties, except
that Defendants shall be responsible for the normal and usual employer-share of
payroll taxes due on the payment representing employee compensation as set forth
in Section 3(a)(6) above and the payment representing employee compensation
detailed in Section 3(c) below. Plaintiff shall indemnify and hold harmless, and
shall repay the Plaintiff Released Parties (as defined below) for the full
amount of any such taxes, assessments, interest, and penalties that the
Plaintiff Released Parties or any of them is assessed as a result of the
payments described above (except for the normal and usual employer payroll taxes
and penalties arising from the failure by the Plaintiff Released Parties to file
Form W-2 or deposit taxes with respect to the payments representing employee
compensation as set forth in Section 3(a)(6) above or for the payment
representing employee compensation detailed in Section 3(c) below) and/or any
other consideration provided in this Agreement, and shall further pay the
Plaintiff Released Parties or any of them individually, as appropriate, its,
his, her or their attorneys’ fees incurred in enforcing its, his, her or their
rights to indemnity, whether or not a claim is filed.
(b)It is intended that the terms of this Settlement Agreement comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and related
Treasury regulations (“Section 409A”) or an exemption therefrom, and the terms
of this Settlement Agreement will be interpreted accordingly; provided, however,
that the Defendants, the Defendants’ affiliates, and their respective employees,
officers, directors, agents, advisors and representatives will not have any
liability to Plaintiff with respect to any taxes, penalties, interest or other
costs or expenses Plaintiff or any related party may incur with respect to or as
a result of Section 409A or for damages for failing to comply with Section 409A.
(c)As long as Plaintiff has not exercised his right of revocation under Section
20 below: (i) within ten (10) days of Plaintiff’s execution of this Settlement
Agreement, Defendants shall pay to Plaintiff a lump sum payment in an amount
equal to $38,071.11 as reimbursement for his premiums for health care coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for the
period October 1, 2017 through March 2019. Defendants shall reflect $22,639.74,
in other words, the employee portion of this amount, as nontaxable to Plaintiff
(subject to the Plaintiff submitting proof of his payment of COBRA premiums in
such amount) and shall treat the employer portion of this amount, in other
words, the balance of $15,431.37, as employee compensation to the Plaintiff, and
shall reflect such amount on Form W-2.
(d)The Defendants may withhold from any amounts payable under this Settlement
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(e)Plaintiff will continue to provide to Continental Casualty Company unredacted
copies of each invoice that Plaintiff sends to the Defendants for payment.
(f)Within fifteen (15) days of Plaintiff’s execution of this Settlement
Agreement, Plaintiff agrees to return to the Defendants any and all files,
documents, or other property of the Defendants and Defendants’ affiliates (said
property includes, but is not limited to, financial





--------------------------------------------------------------------------------




reports and statements, projections, forecasts, balance sheets, income
statements, budgets, actual or prospective client lists, investor reports,
books, reports to directors, minutes, resolutions, certificates, bank account
numbers, passwords, credit cards, computers, laptops (including but not limited
to his Lenova ThinkPad X1 Yoga laptop computer), Blackberrys, calculators,
identification and security cards, parking passes, beepers, keys, deeds,
contracts, office equipment and supplies, records, computer discs, emails and
other electronic files) within his possession, custody or control, without
retaining any copies or extracts thereof, except that Plaintiff is not required
to return any cellular telephones. Plaintiff represents and warrants that
neither he nor anyone on his behalf has intentionally deleted or destroyed
information from any of the Defendants’ or an affiliate’s property that is
returned. This provision shall not require Plaintiff’s counsel to delete or
destroy any materials or documents in their possession imaged from Plaintiff’s
electronic devices or otherwise collected in connection with the Special
Committee and SEC investigations. Further, Plaintiff may remove his office desk
and chair, which presently are located at 9595 Wilshire Blvd., Beverly Hills.
(g)Upon payment to Plaintiff’s counsel of the sums set forth in Section 3(a),
which shall be held by counsel in escrow until Plaintiff executes and delivers
to counsel for the Defendants the dismissal with prejudice of the Action and the
Settlement Agreement, Plaintiff shall execute the dismissal with prejudice of
the Action in the form attached hereto as Exhibit A (the “Dismissal”) and shall
deliver the Dismissal with the executed Settlement Agreement to counsel for the
Defendants, who are authorized to file the Dismissal with the Court.
4.Class B Shares. The Defendants represent and warrant that Class B Non-Voting
Common Stock of the Corporation issued to Plaintiff (“Class B Shares”) have the
same characteristics as Class A Voting Common Stock of the Corporation (“Class A
Shares”) except that (i) Class B Shares are not listed on any exchange, (ii)
Class B Shares are represented by CUSIP 05990K205, (iii) dividends received on
Class B Shares are not eligible to participate in a dividend reinvestment plan
to receive Class A Shares, and (iv) Class B Shares do not have voting rights
except as required by law. For the avoidance of doubt, (i) Defendants confirm
that the holders of Class B Shares shall rank equally with, and have identical
rights, preferences and privileges as holders of Class A Shares with respect to
dividends and rights upon any liquidation, dissolution or winding up of the
Corporation, and in all other respects, except with respect to voting rights,
all as provided in the charter of the Corporation as of the date hereof; (ii)
Defendants shall ensure that Plaintiff receives the same consideration per share
for Plaintiff’s B shares as holders of Class A Shares in any liquidation,
dissolution, winding up, merger, sale or acquisition of the Corporation; and
(iii) Defendants acknowledge that Plaintiff's Class B Shares are freely
transferable, and any subsequent holder of the shares is entitled to the same
rights and remedies described herein. Excluding continued issuances of Class B
Shares as may be required under terms of warrants or instructions to exercise,
the Defendants further represent and warrant that they will not take any action
with the intent to dilute or diminish the value of Plaintiff’s Class B Shares
disproportionally relative to the other holders of Class B Shares.
5.Restrictive Covenants. Plaintiff acknowledges and agrees that the confidential
information and non-solicitation and related provisions contained in Section 8
of the Employment Agreement remain in full force and effect in accordance with
the terms thereof provided that the Restrictive Covenant contained in Section
8(b) of the Employment Agreement shall expire on





--------------------------------------------------------------------------------




August 31, 2018 (as modified by this Section 5, the “Restrictive Covenants”).
Notwithstanding anything to the contrary in the Employment Agreement or this
Settlement Agreement, nothing in Section 8 of the Employment Agreement or this
Settlement Agreement is intended to prohibit or prohibits Plaintiff from
reporting alleged violations of law to an appropriate government agency. In
addition, Plaintiff is hereby notified that 18 U.S.C. § 1833(b) states as
follows:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”
Accordingly, notwithstanding anything to the contrary in this Settlement
Agreement, Plaintiff understands that he has the right to disclose in confidence
trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. Plaintiff understands that he also has the right to disclose
trade secrets in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal and protected from public disclosure. Plaintiff
understands and acknowledges that nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Both Parties understand and agree that nothing in the Employment Agreement or
this Settlement Agreement prohibits Plaintiff from immediately working in the
financial services, banking and/or mortgage industry or the like.
6.General Release of Claims.
(a)Except as set forth in Sections 6(c), (d) and (e) below, Plaintiff,
individually and on behalf of Plaintiff’s heirs, executors, administrators,
representatives, attorneys, successors and assigns (collectively, “Plaintiff
Releasors”) knowingly and voluntarily releases and forever discharges the
Defendants, including their affiliates and/or related business entities,
subsidiaries, predecessors, insurers, successors and assigns, and their current
and former governors, members, employees, attorneys, officers, directors and
agents, both individually and in their business capacities (collectively, the
“Plaintiff Released Parties”), to the full extent permitted by law, of and from
any and all claims, known and unknown, asserted and un-asserted, which Plaintiff
has or may have against the Plaintiff Released Parties as of the Effective Date,
as defined in Section 20 below (“Released Claims”). By way of example and not in
limitation of the foregoing, Released Claims shall include, but not be limited
to claims under Title VII of the Civil Rights Act of 1964 (“Title VII”); the
Civil Rights Act of 1991; the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C.
Section 1981; the Americans With Disabilities Act of 1990 (“ADA”), 42 U.S.C §
12101 et seq.; the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §
621 et seq.; the Older Workers Benefits Protection Act (“OWBPA”); the Family
Medical Leave Act, 29 U.S.C. § 2601et seq.; the California Labor Code, including
without limitation section 1102.5 of the Labor Code; the California Fair





--------------------------------------------------------------------------------




Employment and Housing Act (“FEHA”), Cal. Gov. Code § 12940 et seq.; the
Occupational Safety and Health Act (“OSHA”), 29 U.S.C. § 651 et seq. or any
other health/safety laws, statutes or regulations; the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.; the Internal
Revenue Code; the California Family Rights Act (“CFRA”), Cal. Gov. Code §
12945.2 et seq., including any amendments to or regulations promulgated under
these statutes and including the similar laws of any other states, any state
human rights act, or any other applicable federal, state or local employment
statute, law or ordinance, which Plaintiff and the Plaintiff Releasors had, now
have, or may have in the future against each or any of the Plaintiff Released
Parties as of the Effective Date, as defined in Section 20 below. Plaintiff
further agrees not to initiate, file, cause to be filed, or otherwise pursue any
claims, either as an individual on his own behalf or as a representative, member
or shareholder in a class, collective or derivative action against the Plaintiff
Released Parties. Plaintiff acknowledges that this release does not prohibit
Plaintiff from challenging the validity of the waiver of Plaintiff’s claims
under the ADEA (but no other portion of such waiver) or from filing a charge
with or participating in an investigation by a governmental administrative
agency or reporting alleged violations of law to an appropriate government
agency; provided, however, that, except with respect to a government
administered whistleblower reward program, Plaintiff hereby waives any right to
receive any monetary award resulting from such a charge or investigation.
(b)Except as set forth in Sections 6(c), (d) and (e) below, the Defendants,
including their respective affiliates and/or related business entities,
subsidiaries, predecessors, insurers, successors and assigns, and its current
and former governors, members, employees, attorneys, officers, directors and
agents thereof, both individually and in their business capacities knowingly and
voluntarily release and forever discharge Plaintiff individually, as well as
Plaintiff’s heirs, executors, administrators, representatives, attorneys,
successors and assigns (collectively, the “Defendant Released Parties”), to the
full extent permitted by law, of and from any and all claims, known and unknown,
asserted and un-asserted, which the Defendants have or may have against the
Defendant Released Parties as of the Effective Date.
(c)The releases set forth in Sections 6(a) and (b) above do not in any way
release or affect (i) the obligations of any Defendant Released Party on any
guaranty in favor of, or loan or other extension of credit outstanding from, the
Bank or any of its affiliates, (ii) the obligations of the Bank on any deposit
payable to any depositor, (iii) the Restrictive Covenants or (iv) the rights and
obligations of the Parties created under this Settlement Agreement, together
with rights of either Party to take whatever steps may be necessary to enforce
the Restrictive Covenants or the terms of this Settlement Agreement or to obtain
appropriate relief in the event of any breach of the Restrictive Covenants or
the terms of this Settlement Agreement.
(d)Notwithstanding the generality of Section 6(a), this Settlement Agreement
does not release Plaintiff’s rights to any benefits vested under the Banc of
California, Inc. 401(k) Plan.
(e)The Parties agree that any and all indemnification and advancement rights of
Plaintiff shall remain in full force and effect, and nothing in this Settlement
Agreement shall in any way relinquish, release, limit or waive Plaintiff’s
rights to indemnification and advancement,





--------------------------------------------------------------------------------




including as set forth in the Indemnification Agreement by and between the
Corporation and the Plaintiff dated March 24, 2016 (the “Indemnification
Agreement”), the Employment Agreement, the Defendants’ corporate governing
documents, and any other applicable law. Defendants reaffirm their continuing
indemnity obligation to pay all outstanding fees, expenses and costs of Quinn
Emanuel Urquhart & Sullivan (“Quinn Emanuel”) for its representation of
Plaintiff relating to the SEC investigation, including without limitation the
invoices dated December 14, 2017 and January 12, 2018, and for other legal
expenses and costs to which Plaintiff is entitled to indemnification in existing
or future shareholder class or derivative actions brought against or in the name
of the Corporation. The foregoing reaffirmation by Defendants of their
indemnification obligations is not intended to and does not either expand or
narrow the Defendants’ indemnity obligations.
7.Waiver of California Civil Code Section 1542. To effect a full and complete
general release as described above, the Parties expressly waive and relinquish
all rights and benefits of section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance and
consequence of specifically waiving section 1542. Section 1542 of the Civil Code
of the State of California states as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Plaintiff Released Parties and the
Defendant Released Parties, the Parties expressly acknowledge this Settlement
Agreement is intended to include in its effect, without limitation, all claims
the Parties do not know or suspect to exist in the Parties favor at the time of
signing this Settlement Agreement, and that this Settlement Agreement
contemplates the extinguishment of any such claims, except for those claims that
are reserved as set forth above..
8.Confidentiality; Access to Information.
(a)Except for the information disclosed by the Corporation in its report on the
Form 8-K filed with the SEC pursuant to the Securities Exchange Act of 1934 on
January 24, 2018 (the "Form 8-K") and subsequent disclosures that may that be
required to be made pursuant to applicable securities laws (which may require
the filing of this Settlement Agreement with the SEC), the Parties agree that
they will not otherwise publicize or disclose or cause or knowingly permit or
authorize the publicizing or disclosure of the contents of this Settlement
Agreement or of the negotiations leading up to it (hereafter collectively
referred to as “Confidential Information”) to any person, firm, organization or
entity of any and every type, public or private, for any reason, at any time,
without the prior written consent unless otherwise compelled by operation of
law.
(b)The Parties acknowledge their intention that the provisions of Section 8(a)
create no liability for disclosures made: (i) by persons from information
released prior to the execution of this Settlement Agreement; (ii) pursuant to
Section 13(b) below to enforce the terms of this Settlement Agreement; (iii) by
the Parties to enforce their rights under this Settlement Agreement; (iv) to
governmental, taxing or other regulatory authorities or (v) as otherwise
compelled





--------------------------------------------------------------------------------




by operation of law. The Parties further acknowledge that inquiries as to the
status of the Action may be addressed only by reference to the disclosure set
forth on the Form 8-K.
(c)Plaintiff is permitted to disclose Confidential Information to Plaintiff’s
family, attorneys and accountants (provided they agree to be bound by the
Confidentiality provisions of this Agreement). Notwithstanding any other
provision of this Settlement Agreement, disclosure is permissible in any action
or legal proceeding to show the existence of the Settlement Agreement and/or to
enforce the Parties’ rights as set forth herein in accordance with California
Evidence Code Section 1123 and/or comparable Federal Statutes or Rules.
(d)The Defendants agree to consider in good faith any reasonable requests by
Plaintiff for information deemed relevant to Plaintiff’s defense in the SEC
investigation, including without limitation Plaintiff’s request to provide
Plaintiff within thirty (30) days after the Effective Date with documents and
emails created, sent or received on October 18 and 19, 2016 relating to
Defendants’ response to the Aurelius blog. Notwithstanding the foregoing, the
Defendants reserve their right to withhold information to the extent Defendants
reasonably determine that disclosure thereof would be detrimental to the
interests of the Defendants.
9.Affiliated or Non-Affiliated Entities. Plaintiff represents that he has no
ownership interest in Camden Escrow, as of the Effective Date and that JLG
Partners and Camden Real Estate Opportunity Fund have been wound down as of the
Effective Date and have been (or are in the process of being) dissolved.
Plaintiff represents that while he has an ownership interest in Camden Capital
Partners, he does not have input into the registered office of that entity and
will not take any action to bar the Defendants (or their affiliates) to request
other parties (including but not limited to other owners) to change the
principal office of that entity from 9595 Wilshire Boulevard. Except as set
forth above (i.e., with respect to Camden Capital Partners), for any entity
located at 9595 Wilshire Blvd, or any other location occupied by the Defendants
in which Plaintiff has any ownership interest or for which Plaintiff (or any
person under his control) has any management responsibility, including but
limited to BOLD Holdings and the entities that have been wound down or are in
the process of being dissolved (JLG Partners and Camden Real Estate Opportunity
Fund), Plaintiff will change the registered address to a location not owned or
occupied by the Defendants, provide notice of the address change and will vacate
the location occupied by the Bank within sixty (60) days of the Effective Date.
To the extent that the Defendants have in place any bar or prohibition against
the use of Camden Escrow for services, the Defendants will remove such bar or
prohibition upon Plaintiff’s compliance with this Section.
10.Standstill. Plaintiff agrees that during the Standstill Period (as
hereinafter defined):
(a)Plaintiff will not, and will cause his Affiliates (as hereinafter defined)
not to, directly or indirectly, acquire Beneficial Ownership (as hereinafter
defined) of any shares of common stock or common stock equivalents or the
Corporation, in each case, now or hereafter outstanding (collectively,
“Securities”) without the consent of the Corporation, if the effect of such
acquisition would be to increase the aggregate Beneficial Ownership of
Securities of Plaintiff to greater than 4.99% of the total number of shares of
Corporation common stock then outstanding (the “Percentage Limitation”). In
addition, Plaintiff will not, and will cause his Affiliates not to, make any
public announcement with respect to, or submit any proposal for or with respect
to (i) the acquisition of





--------------------------------------------------------------------------------




Beneficial Ownership of any Securities if the effect of such acquisition would
be to cause the Beneficial Ownership of Plaintiff and his Affiliates to exceed
the Percentage Limitation. For purposes of this Section, the term “Affiliates”
shall have the meaning set forth in Rule 12b-2 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and “Beneficial Ownership” shall be
determined in accordance with Rule 13d-3 under the Exchange Act.
(b)Without the express prior written approval of the Board of Directors of the
Corporation (the “Board”), Plaintiff will not, and will cause his Affiliates not
to, directly or indirectly, solicit proxies or initiate, propose or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act), in opposition to any matter that has been recommended
by a majority of the members of the Board or in favor of any matter that has not
been approved by the Board or seek to advise, encourage or influence any
“person” (as such term is used in Section 13(d) and 14(d) of the Exchange Act,
“Person”) with respect to the voting of Securities in such manner, or initiate,
or induce or attempt to induce any Person to initiate, any shareholder proposal
relating to the Corporation.
(c)Without the express prior written approval of the Board, Plaintiff will not,
and will cause his Affiliates not to, join a consortium, partnership, limited
partnership, syndicate or other “group” (within the meaning of Section 13(d)(3)
of the Exchange Act), or otherwise act in concert with any Person, for the
purpose of acquiring, holding, voting or disposing of Securities, or for any
other purpose which would require disclosure under Item 4 of Schedule 13D
adopted by the Securities and Exchange Commission under the Exchange Act.
(d)The “Standstill Period” shall commence on the Effective Date and shall
terminate on December 31, 2018.
11.Transfer. Each of the Parties represents and warrants that it or he has not
sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law or otherwise, any action, cause of action, suit,
debt, obligations, account, contract, agreement, covenant, guarantee,
controversy, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever relating to any matter covered by this Agreement.
12.Enforceability. The failure of any Party at any time to require performance
by the other Party of any provision hereunder will in no way affect the right of
that Party thereafter to enforce the same, nor will it affect any other Party’s
right to enforce the same, or to enforce any of the other provisions in this
Settlement Agreement; nor will the waiver by either Party of the breach of any
provision hereof be taken or held to be a waiver of any prior or subsequent
breach of such provision or as a waiver of the provision itself.
13.Governing Law and Interpretation.
(a)This Settlement Agreement shall be governed and conformed in accordance with
the laws of the State of California provided, however, that parole evidence
shall not be admissible to alter, vary or supplement the terms of this
Settlement Agreement. Should any provision of this Settlement Agreement,
excluding the general release and the consideration language, be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to





--------------------------------------------------------------------------------




be enforceable, such provision immediately shall become null and void, leaving
the remainder of this Settlement Agreement in full force and effect.
(b)In the event of a breach of any provision of this Settlement Agreement, any
Party may institute an action specifically to enforce any term or terms of this
Settlement Agreement or seek damages for breach. This Settlement Agreement may
be enforced pursuant to California Code of Civil Procedure Section 664.6. The
party instituting any action to enforce this Settlement Agreement must take
steps to maintain the confidentiality of this Settlement Agreement or any
documents setting forth the terms of this Settlement Agreement. In an action to
enforce any term or terms of this Settlement Agreement or to seek damages for
breach of this Settlement Agreement, the prevailing party in that action shall
be entitled to recover reasonable attorneys’ fees, expenses and costs.
14.Miscellaneous. This Settlement Agreement may be executed in counterparts,
each of which together constitute one and the same instrument. Signatures
delivered by facsimile or email PDF shall be effective for all purposes.
15.Amendment. This Settlement Agreement may not be modified, altered or changed
except in writing and signed by both Parties wherein specific reference is made
to this Settlement Agreement.
16.No Construction against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any Party hereto by any court or other governmental or judicial authority by
reason of such Party having or being deemed to have structured or drafted such
provision.
17.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given, made and received (i) when
delivered personally, by private courier or by email, or (ii) three (3) days
following the day when deposited with the United States Postal Service as first
class, registered or certified mail, postage prepaid and addressed as set forth
below, provided that Notice of Revocation pursuant to Section 20 may be given
only pursuant to clause (i) above:
(a)If to Plaintiff: Jim Asperger, Quinn Emanuel Urquhart & Sullivan, LLP, 865 S.
Figueroa St. 10th Floor, Los Angeles, California 90017. Email:
jimasperger@quinnemanuel.com.
(b)If to the Defendants: Attention: General Counsel, Banc of California, Inc., 3
MacArthur Place, Santa Ana, California 92707. Email:
John.Grosvenor@bancofcal.com, with copy to Mark R. McDonald, Morrison & Foerster
LLP, 707 Wilshire Boulevard, Suite 6000, Los Angeles, CA 90017. Email.
Mmcdonald@mofo.com
Any Party may alter its notice address by notifying the other parties of such
change of address in conformity with the provisions of this section.
18.Nonadmissibility. To the extent permitted by applicable law, nothing
contained in





--------------------------------------------------------------------------------




this Settlement Agreement shall be admissible evidence in any judicial,
administrative, or other legal proceeding (other than in an action for breach of
this Settlement Agreement pursuant to Section 13(b)).
19.Entire Agreement. The Parties each represent and warrant that no promise or
inducement has been offered or made except as herein set forth and that the
consideration stated herein is the sole consideration for this Settlement
Agreement. This Settlement Agreement is a complete and entire agreement and
states fully all agreements, understandings, promises and commitments as between
and among Plaintiff, the Defendants, the Plaintiff and Defendant Releasors, and
the Plaintiff and Defendant Released Parties; this Settlement Agreement
supersedes and cancels any and all other negotiations, understandings and
agreements, oral or written, respecting the subject matter hereof, including the
Short-Form Agreement and any prior employment agreements between the Bank and
Plaintiff, except as otherwise set forth in this Settlement Agreement. This
Settlement Agreement may not be modified except by an instrument in writing
signed by the Party against whom the enforcement of any waiver, change,
modification, or discharge is sought.
20.Meaning of Signing This Agreement; Right of Revocation. By signing this
Settlement Agreement, Plaintiff expressly acknowledges and agrees that (a)
Plaintiff has carefully read it, and fully understands what it means; (b)
Plaintiff has been advised in writing to discuss this Settlement Agreement with
an independent attorney of Plaintiff’s own choosing before signing it and has
had a reasonable opportunity to confer with Plaintiff’s attorney and has
discussed and reviewed this Agreement with Plaintiff’s attorney prior to
executing it and delivering it to the Defendants; (c) Plaintiff has been given
twenty-one (21) calendar days to consider this Agreement and understands that he
may execute the Agreement in fewer than 21 days if he chooses, and if Plaintiff
executes this Agreement in fewer than twenty-one (21) days, such execution will
be deemed to be a voluntary and knowing waiver of the full twenty-one (21) day
consideration period; (d) Plaintiff has had answered to Plaintiff’s satisfaction
any questions Plaintiff has with regard to the meaning and significance of any
of the provisions of this Agreement; (e) Plaintiff has agreed to this Agreement
knowingly and voluntarily of Plaintiff’s own free will and was not subjected to
any undue influence or duress, and assents to all the terms and conditions
contained herein, including his waiver and release of all claims under the ADEA,
with the intent to be bound hereby; (f) in consideration of Plaintiff’s promises
contained in this Agreement, he is receiving consideration beyond that to which
he is otherwise entitled, including, without limitation, the consideration set
forth in Section 3 above; (g) Plaintiff may revoke Plaintiff’s waiver and
release of claims under the ADEA within seven (7) calendar days after Plaintiff
signs this Settlement Agreement (the “Revocation Period”) by delivering a
written Notice of Revocation to the notice address of the Defendants set forth
in Section 17 above (pursuant to clause (i) of the first sentence thereof); and
(h) this Settlement Agreement shall not become effective until the eighth day
after Plaintiff signs it and the Revocation Period passes without revocation by
Plaintiff (the “Effective Date”). Plaintiff understands and agrees that
modifications or amendments to this Agreement will not restart the twenty-one
(21) day consideration period set forth in this Section.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Settlement Agreement as of the date set forth below:
Executed on February 14, 2018
/s/ Jeffrey T. Seabold__________________

Jeffrey T. Seabold
Executed on February 14, 2018            /s/ John Grosvenor ____________________
John Grosvenor
Banc of California, Inc
Executed on February 14, 2018            /s/ Manisha Merchant _________________
Manisha Merchant
Banc of California, N.A.







--------------------------------------------------------------------------------




APPROVED AS TO FORM:


QUINN EMANUEL URQUHART &
SULLIVAN, LLP




Executed on February 14, 2018
/s/ James R. Asperger __________________

James R. Asperger
Attorney for Jeffrey T. Seabold






MORRISON & FOERSTER LLP




Executed on February 14, 2018
/s/ Henry M. Fields____________________

Henry M. Fields
Attorney for Banc of California, Inc. and Banc of California, N.A.





